DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). In the claim amendments filed 1/7/2021, two claims were identified as claim 12, which also means subsequent claims were misnumbered.
Misnumbered claims 12-15 have been renumbered claims 13-16.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A metal base substrate comprising: a metal base;…a circuit layer…wherein film thickness of the circuit layer is in a range [of values], and an average grain size…and a purity…satisfy a formula (1)”. The scope of the claim is indefinite because it is not clear which component has an average 


Claim Rejections - 35 USC § 103
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (JP 5665449 B) in view of Yasuda (JP 2011-084800).
Note: citations refer to the machine translations of JP ‘449 provided by Applicant on 1/7/2021 and JP ‘800 provided with this Office Action.
Regarding claims 1-15:
Otsuka discloses a metal clad laminate comprising a polyimide film and a metal layer on both sides thereof [0001; 0014]. One of the layers can be a heat radiation substrate and the other can be a flexible circuit with a thickness of 5-75 μm [0041-0044]. Suitable metals include aluminum [0041].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the circuit layer, including over values presently claimed, to provide a flexible circuit board as taught by Otsuka.
Otsuka is silent with regard to an average grain size and purity of the circuit layer.
Yasuda discloses high purity aluminum rolled sheets having a smooth surface free from defects such as fine cracks (abstract; p2). The sheets are useful for circuit boards (p3). The purity is 99.999% by mass or more and the average crystal grain size is 50 μm or less to prevent cracking (p5). Such values at least overlap with the presently claimed formula (I).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the purity and average grain size of an aluminum sheet, including over values within the scope of the present claim, to provide a smooth surface with minimal cracking and furthermore use said sheet as the basis for the circuit layer of Otsuka for these properties.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787